Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9 are allowed.
Claim 2 has been cancelled
The following is an examiner’s statement of reasons for allowance: Applicant disclosed an inventive concept for providing cryptocurrency cashback using a blockchain technology. In the method, when cryptocurrency is transferred from a payer's electronic wallet to an affiliated store's electronic wallet according to payment with cryptocurrency using the blockchain technology, a payment server provides cryptocurrency cashback. Credits proportional to the amount of payment are cashbacked to the payer's credit electronic wallet, and the affiliated store receiving the amount of payment deducts points proportional to received points from the received points and stores in the affiliated store's credit electronic wallet. Applicant’s invention is novel and innovative in the sense that an affiliated store credit accrue includes cashbacking credits, which result from applying an affiliated store cashback ratio to the points received by the affiliated store receiving the amount of payment, as reception credits, to the affiliated store's credit electronic wallet. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685